Citation Nr: 0711101	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  94-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for a bilateral foot 
condition.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices in Los Angeles, 
California and Waco, Texas.

The veteran testified at a hearing held at the Los Angeles RO 
in October 2000.

The Board previously remanded this matter in August 1996, 
March 2000 and July 2003. 


FINDINGS OF FACT

1.  In a decision dated in June 1991, the RO denied 
entitlement to service connection for hearing loss and 
tinnitus.  

2.  The veteran did not perfect an appeal of the June 1991 
rating decision.

3.  The evidence received since June 1991 in regard to the 
veteran's claim for service connection for hearing loss is 
neither cumulative nor redundant but does not bear directly 
and substantially on the specific matter under consideration 
and by itself, or in combination with other evidence, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for hearing loss.

4.  The evidence received since June 1991 in regard to the 
veteran's claim for service connection for tinnitus is 
neither cumulative nor redundant, but by itself or when 
considered with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable probability of 
substantiating the claim.

5.  Resolving reasonable doubt in the veteran's favor, a 
bilateral foot condition is related to active duty service.

CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service 
connection for hearing loss is final.   38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. 5108 (West 2002); 38 C.F.R. § 3.156 (2006).
  
4.  A bilateral foot condition was incurred during active 
duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A.	Duty to Notify

As noted above, the Court held in Pelegrini that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits. 

In this case, the February 1993 rating decision that denied 
service connection for a bilateral foot condition preceded 
the enactment of the VCAA.  However, the veteran was provided 
with notice in a March 2004 letter that explained the 
evidence required to substantiate a claim for service 
connection.  The March 2004 letter notified the veteran of 
the evidence required to substantiate his claim for service 
connection for a bilateral foot condition and his claim to 
reopen for entitlement to service connection for tinnitus.  
This letter also informed the veteran of VA's duty to assist 
with the development of his claims and advised him to submit 
any relevant evidence in his possession.  

The March 2004 letter also provided the veteran with notice 
of the evidence required to reopen the claim for service 
connection for tinnitus.  This letter stated that the 
veteran's claim for service connection for tinnitus could 
only be reopened with evidence that tinnitus was incurred in 
or aggravated by military service.  The Board notes that the 
March 2004 letter did not specifically define "new and 
material evidence."  A September 2004 statement of the case 
defined new and material evidence and further stated that the 
evidence submitted since the prior final denial was not 
material to his claim, as it did not tend to show service 
incurrence of tinnitus.  The veteran had additional 
opportunities following the issuance of the supplemental 
statement of the case and prior to certification of this case 
to the Board to submit any additional pertinent evidence.   
The Board therefore finds that any deficiency with respect to 
the VCAA notice was not prejudicial.

An August 1998 letter provided the veteran with notice of the 
evidence required to reopen a claim of service connection for 
hearing loss. This letter informed the veteran of the types 
of evidence that would be considered material to his service 
connection claim, including  evidence that hearing loss was 
incurred in or aggravated during military service or evidence 
that the veteran was treated for hearing loss immediately 
following separation from service.  This letter also informed 
the veteran that medical evidence of a nexus or link between 
his service and his hearing loss would be material to his 
claim.  

The Board concludes that the veteran has been furnished with 
appropriate opportunities to present evidence regarding his 
claims and that further remands for development are not 
warranted.  The Board finds  that any defects in the timing 
of such notices did not prejudice the veteran.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).
 
The Board also finds that a remand for additional development 
of VCAA notice is not required in this case.  Remanding this 
case to the RO for further VCAA development  would result 
only in additional delay with no benefit to the veteran.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  
 
B.	Duty to Assist

The requirements of the duty to assist have been satisfied in 
this case.  The RO made reasonable efforts to assist the 
veteran in the development of these claims.  The service 
medical records and relevant post-service medical records 
have been obtained and associated with the claims file.  The 
veteran was afforded VA examinations of his feet in 1998 and 
1999, and a VA opinion was obtained in 2000.  The veteran was 
also scheduled for audiological examination in December 2002 
but failed to report for that examination.  The Board will 
therefore consider the veteran's claim based upon the 
evidence of record.  38 C.F.R. § 3.655 (2006).  

This case was remanded in July 2003 so that the veteran could 
be afforded a videoconference hearing before the Board.  
However, the veteran indicated in a statement submitted to 
the RO in January 2006 that he no longer wished to have a 
video hearing.

II.  Analysis of Claims

A.  Claims to Reopen
  
The veteran seeks to reopen claims for service connection for 
hearing loss and tinnitus.  

The RO previously denied service connection for hearing loss 
and for tinnitus in a June 1991 rating decision.  The veteran 
was notified of the rating decision and of his appellant 
rights with regard to that decision in July 1991.  The 
veteran did not appeal that rating decision to the Board.  
The June 1991 rating decision is therefore final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).

The veteran sought to reopen the claim for service connection 
for hearing loss in July 1996.  In October 2003, the veteran 
sought to reopen the claim of entitlement to service 
connection for tinnitus.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim. Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2006)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the previous claim for service connection for hearing loss 
and tinnitus adjudicated in 1991, the RO considered the 
veteran's service medical records.  The RO determined that 
service medical records did not contain any evidence of 
hearing loss or tinnitus, and that treatment for these 
disabilities was first shown many years after separation from 
service.  The RO also determined that there was no medical 
evidence linking hearing loss and tinnitus to service.

The records submitted since the prior final denial of the 
veteran's claim for service connection for hearing loss 
include VA outpatient treatment records, a transcript of a 
hearing conducted at the RO and numerous statements by the 
veteran.  

Other evidence includes a February 2003 outpatient treatment 
report which reflects that the veteran reported  in-service 
exposure noise from tanks, grenades and gunfire.   The 
medical records submitted since the final denial of the 
veteran's service connection claims reflect a current 
diagnosis of sensorineural hearing loss and subjective 
complaints of tinnitus.  However, these records fail to 
provide any evidence that hearing loss and tinnitus were 
treated during service or within one year of service or are 
otherwise related to service.  There are also no medical 
nexus opinions in this case that establish a nexus to 
service.  
  
The veteran has submitted many statements in which he claims 
that noise exposure during service caused his hearing loss 
and tinnitus disabilities.  The veteran previously presented 
similar contentions, and they are not new and material.  
Additionally, as a layperson without medical training and 
expertise, the veteran is not competent to render an opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has held that lay assertions of medical 
causation may not serve to reopen a previously denied claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board finds that the evidence received since 1991 with 
regard to the veteran's claims of hearing loss is new but is 
not material to the claim.  The new medical records confirm a 
diagnosis of sensorineural hearing loss but do not provide 
any medical opinions linking such hearing loss to the 
veteran's service.  The veteran's statements are new but are 
not material to the issue of service connection as they do 
not bear directly and substantially on the issue of whether 
hearing loss was incurred in service or whether there is a 
medical nexus to the veteran's service.  

The Board also finds that the evidence received since 1991 
regarding the veteran's tinnitus claim is new but not 
material.  This evidence reflects the veteran's subjective 
complaints of tinnitus.  However, this evidence does not 
raise a reasonable probability of substantiating the 
veteran's claim, as it does not tend to establish that 
tinnitus was incurred during military service and does not 
provide any medical evidence of a nexus to service.  

Given the foregoing, the Board finds new and material 
evidence has not been submitted to reopen the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  


B.  Service connection for a bilateral foot condition

The veteran seeks service connection for a bilateral foot 
condition.  The veteran contends that his foot condition, 
diagnosed as bilateral arthritis and hallux valgus, is 
related to training exercises during service that included 
jumping from the tops of tanks.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from February 1956 to August 
1958.  The veteran's service medical records are negative for 
any complaints or diagnoses of a foot condition.  No foot 
conditions were noted during the February 1956 enlistment 
examination, and the August 1958 separation examination 
report reflects normal findings, with no foot conditions 
noted.  

Post-service treatment for a foot condition is first shown in 
VA medical records dated in 1992.   These VA records reflect 
complaints of foot pain and a diagnosis of bilateral hallux 
valgus with minimal degenerative changes of the big toe.  VA 
treatment reports dated in August 1993 x-ray report note a 
clinical history of heel spur syndrome.   Findings of 
bilateral hallux valgus and heel pain are noted as well in 
several other VA radiology reports.  

There are several medical opinions of record in this case.  A 
February 1992 VA outpatient orthopedic treatment report 
reflects that the veteran complained of foot pain.  The 
veteran reported a history of jumping from heights of eight 
feet or more during service.  The VA physician diagnosed a 
bilateral foot disorder and opined, "in my opinion it is 
service connected." 

The veteran had a VA examination in August 1998.  The veteran 
reported a history of jumping from tanks during active 
service and complained of ankle and foot pain.  The examiner 
diagnosed calcaneal spurs of the bilateral feet.  The VA 
examiner concluded that at least 50 percent of the causation 
of the veteran's bilateral foot disorder was attributable to 
minor repetitive trauma in service.  

The veteran was afforded a VA examination in May 1999.  The 
veteran complained of pain in his feet and again reported a 
history of jumping from tanks during service.  The VA 
examiner indicated review of the claims file.  The examiner 
rendered a diagnosis of bilateral calcaneal heel spurs.   The 
examiner stated that he did not find any evidence of hallux 
valgus or bunion formation.  The examiner noted early 
osteoarthritic changes of the metatarsal phalangeal joints.  
The examiner concluded  that the veteran's foot condition was 
not related to service.  The examiner did not provide a 
rationale for the opinion.  

The Board remanded this claim in March 2000 for additional 
development of the medical evidence.  In that remand, the 
Board requested that the VA physician who provided the 
opinion in regarding service connection in the 1992 VA 
outpatient treatment reports provide a rationale for that 
opinion.  In a July 2000 VA medical opinion provided in 
response to the Board's remand, a VA orthopedic physician 
noted that the physician who previously examined the veteran 
in 1992 had retired and was therefore not available to 
provide a more detailed rationale for his medical opinion.  
The VA examiner noted review of the claims file.  The 
examiner noted a history of treatment for bilateral foot 
problems since 1992 and February 1992 x-ray reports that 
showed bilateral hallux valgus with minimal degenerative 
changes in the big toe.  Noting the lapse of time between the 
veteran's discharge from service and the records of treatment 
beginning in 1992, the examiner concluded that the veteran's 
bilateral foot problem is not related to service.  

There is conflicting evidence in this case regarding whether 
the veteran's foot disability is related to service.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).   An evaluation of 
the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  Id.   In this case, there are 
two medical opinions that provide a nexus to service and two 
medical opinions that found no nexus.  The Board notes that 
the opinions rendered by the VA physicians in 1992, 1999 and 
2000 were based upon physical examination of the veteran, 
while the opinion obtained in July 2000 was based upon a 
review of the claims file with no examination.  Of those that 
were based upon an examination of the veteran, two found a 
nexus to his active duty service.  The examiner who saw the 
veteran in May 1999 found no nexus to service but did not 
provide a rationale for that opinion.  The Board finds, then, 
that the veteran must be afforded the benefit of the doubt in 
this case.  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for a bilateral foot condition is warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


|


ORDER

New and material evidence not having been received, the 
claims of entitlement to service connection for hearing loss 
and tinnitus are not reopened.

Service connection for a bilateral foot condition is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


